 

oO So SNS BHO OT FSP WD NY

NO NYO NO NY NO NY HN HN NO Rw me ee ee
oN DH OA BP WO NY YF DD Oo OHO NT DB OD FP WH NNO HY OC

 

| way 189 2019

CLERK, U.S. DISTRICT C
wens DISTRICT OFC LiFORNIA

DEPUTY CLERK

|
UNITED STATES DISTRICT COURT

EASTERN DISTRICT OF CALIFORNIA

MARK SHANE THOMPSON, Case No. 1:18-cv-00125-LJO-SAB (PC)
Plaintiff, |
ORDER DISCHARGING WRIT OF HABEAS
v. CORPUS AD TESTIFICANDUM AS TO INMATE

A. GOMEZ, et.al.,

)

)

)

) MARK SHANE THOMPSON, CDCR #P-84164
; )
Defendants.
)

 

 

 

 

A settlement conference in this matter commenced on May 16, 2019. Inmate Mark Shane
Thompson, CDCR #P-84164 is no longer needed by the Court as a patticipant in these proceedings, and
|
the writ of habeas corpus ad testificandum as to this inmate is ieee DISCHARGED.

|
IT IS SO ORDERED. Midi |
Pee
Dated: __. a[lky /
UNITED STATES MA bl JUDGE

 

 

 

 
